,,-                               ,?




              TI3E.A        ORNEY         GENERAL
                          OF    TEXAS




Honorable George K Cox
State Health Offlarr
Aurtln, Texan

Dear   Elrl                        Opinion No, O-2697
                                   Ret In~uranarof tm mobile
                                       laborrtorlrr.

         We ham your lrtter of Aupmt   6, 1940, In vhiah you rrqurat
opinion of thil Deprrtmrnt aa to whethrr there im any my in whibh
your Dapwtment may inruro  trmPmobilr laboratorlea, and thr aontrntr
thereof, an drraribd by you.

            pa Opinion  No. O-201, addrrnmrd to you on February 14, 1969,
with refrrenar to thr authorityof thr @tat. Health I)rpartmont     to In-
oura agrIn&      fire, State propwty in the rrrprati~rofflaerof the
Deparbnent,you were adviaad that in the light of Senate Conaurrrnt
ResolutionNo. 3, pannedIn the Ssoond CalledSeraionof the 37th
Legislature,"Your diatriotdlreotorehave no authorltyto pay in-
Buranoeprsmiuraafrm your looal oontingentfunds."

         This Departmenthas written severalother opinionson the
questionof thepurohase of insuranceby Stats Departments. These are:
No. O-1762,No, O-164, No, o-2130,and No. o-1100, copiesof whioh are
attaohsdheretofor your perusal,and whioh we believeoover all phases
of your problem.

        In view of the opinionexpressedto you in OpinionNo. O-201,
and sinoe it may be assmed that there is no substantialdifferenoein
the applicationof the rule betweendepartmentalpropertylooatedin
districtofficesand that locatedin mobile laboratories,vs  deem it
unneoessaryto reviewherein excerptsfrom these former opinions.

        In accordancewith past opinionsof this De~rtment, you are
respectfullyadvisedthat it is our opinionthat the Stats Department
of Healthmay not insursthese mobile laboratories.
                                          Very truly yours
                                ATTORNEYGEUERALOF TEXAS
APPROVEDAUG 9, 1940
/s/ Grover Sellers              By /s/Walter R. Koch
FIRSTASSISTANT
ATTORNEXGESEFIAL                      l%lter R. Koch
WRK:AW1egW          Approved                Assistmt
                OpinionCommittee
                    By B W B Chairman